Citation Nr: 1707804	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals, bilateral hydrocelectomy, to include as secondary to service-connected residuals, prostate cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) from a White River Jct., Vermont Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2008 that, in pertinent part, denied service connection for bilateral hydrocelectomy.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

A January 2012 Board decision (by a VLJ other than the undersigned) remanded the issue of service connection for bilateral hydrocelectomy for additional development, and remanded the issues of entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a total disability rating based on individual unemployability (TDIU) for the issuance of a statement of the case (SOC).  A SOC was issued in August 2016.  As the Veteran did not submit a VA Form 9 Substantive Appeal and his representative did not refer to these issues in any subsequent statement, he did not perfect an appeal to these issues and the Board has no reason to believe that the matters are on appeal.  Therefore, these issues are not before the Board and will no longer be addressed.  The only issue currently before the Board is entitlement to service connection for residuals, bilateral hydrocelectomy, to include as secondary to service-connected residuals, prostate cancer.

The case is now assigned to the undersigned.


FINDINGS OF FACT

The Veteran's residuals of bilateral hydrocelectomy were not manifested in service or for many years thereafter, and are not shown to be related to his service or to have been caused or aggravated by his service-connected residuals of prostate cancer with erectile dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hydroceles, to include as secondary to service-connected residuals of prostate cancer with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service private and VA treatment records have been obtained.  The Board notes that in the January 2012 remand, the Board requested that the RO obtain the private treatment records from Dr. ZT, which the Veteran provided authorization for in September 2006 but was never sought.  In April 2015, the AOJ sent a letter to the Veteran requesting that he submit a new VA Form 21-4142, Authorization and Consent to Release Information Form for VA to obtain the treatment records from Dr. ZT.  The Veteran did not respond to the request.  The duty to assist is not a one-way street, and the Veteran has not provided the evidence requested.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA pertaining to these records.

The RO arranged for VA examinations in June 2008, and in accordance with the January 2012 remand, in July 2015.  The Board finds the examination report and medical opinions offered by the July 2015 VA examination adequate to adjudicate the claim as it reflects familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(VA must provide an examination that is adequate for rating purposes).  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that his residuals of bilateral hydrocelectomy are secondary to his service-connected residuals, prostate cancer with erectile dysfunction.  A March 2007 rating decision by the Augusta, Maine RO granted service connection for residuals, prostate cancer with erectile dysfunction, effective June 8, 2006.  

STRs are silent for any complaints, findings, treatment, or diagnosis of hydroceles.

STRs show that in March 1970 the Veteran complained of burning urination and penile discharge.  Gonorrhea was diagnosed and an antibiotic was prescribed.  One week later it was noted that the Veteran had a rash on his glans. 

In May 1970, the Veteran complained of pain in his lower abdominal quadrant and occasional low back pain.  A prostate examination was negative and muscle spasm was diagnosed.  Two days later, the Veteran complained of pain in the right inguinal area and both iliac crest region.  A moderate muscle spasm on the right side was noted.  The right external ring was found to be tight, but a small bulge fell with increased pressure on the abdomen.  The impression was possible right indirect inguinal hernia.  A surgical evaluation found a dilated right external inguinal right, but no hernia.  No hernia was also felt the following day.

A July 1970 examination of the scrotum was normal and no hernia was found.

In October 1970, the Veteran complained of painful urination and was treated with antibiotic.

On November 1970 service separation examination the Veteran's genitourinary evaluation was normal.  It was noted the Veteran was treated for gonorrhea in 1970.  

In a June 2001 private medical treatment record the Veteran reported having an irritated penis for two weeks and painful erections.  Balanoposthitis was diagnosed.

In a July 2001 private urology treatment record the Veteran reported scrotal pain, which was the same type of pain he has had in the past.  Medical testing was negative, right flank pain was diagnosed, and an antibiotic was prescribed. 

In a November 2001 private medical treatment record the Veteran again reported scrotal pain and a history of urinary tract infections.  Left epididymitis was diagnosed.

A March 2002 private ultrasound record revealed hypoechoic areas and benign prostatic hyperplasia (BPH) was diagnosed.

In November 2002 based on a history of prostate cancer, the Veteran had a radical prostatectomy with lymph node dissection.  

In an August 2006 private urology scrotal ultrasound report, bilateral hydrocele was diagnosed.

In September 2006, at a private hospital, the Veteran underwent a bilateral hydrocelectomy.  It was noted in the operative report that the Veteran had a "long standing history of bilateral hydroceles."

On June 2008 VA peripheral nerves examination, the Veteran reported having scrotum swelling for nearly four years.  The examiner noted bilateral hydrocele was diagnosed by an August 2006 ultrasound, and the Veteran had bilateral hydrocelectomy surgeries (the procedure to remove hydrocele) in September 2006.  The Veteran denied any recurrence of hydrocele after the surgery, and no local pain or swelling of the scrotum.  Examination of the scrotum revealed normal-sized bilateral testes, no tenderness, no obvious inflammation or infection, no hydrocele, no inguinoscrotal swelling, and no other masses noted.  The Veteran also reported he had a penile prosthesis placement in 2007.  The examiner opined that the Veteran's bilateral hydrocelectomy is not likely related to his service-connected prostate cancer or its treatment because "the main etiology of hydrocele is usually idiopathic, traumatic, inflammatory or developmental causes, not by prostate cancer."

On July 2015 VA male reproductive system conditions examination the examiner noted bilateral hydrocele was diagnosed in 2006.  The Veteran denied any new symptoms of the scrotal area since the June 2008 VA examination.  On physical examination the Veteran's penis and testes were normal.  The examiner opined that the Veteran's bilateral hydrocele are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because the gonorrhea and abdominal pain reported in service were resolved without any residuals at the time of separation and gonorrhea and abdominal pain (without specific pathology) do not cause hydrocele.  The examiner also opined that the Veteran's bilateral hydroceles were not caused or aggravated by the Veteran's service-connected prostate cancer or its treatment because prostate cancer and prostate surgery do not caused hydrocele as these two conditions are distinct and separate anatomic areas with no pathologic relationship.




Analysis

The Veteran is seeking entitlement to service connection for residuals of bilateral hydrocelectomy, to include as secondary to his service-connected residuals, prostate cancer with erectile dysfunction.

It is not in dispute that the Veteran was diagnosed with bilateral hydroceles and underwent a bilateral hydrocelectomy.  However, the evidence shows bilateral hydroceles were not manifested in service and the Veteran has not specifically asserted that his bilateral hydroceles had its onset during service or shortly thereafter.  The Veteran's STRs do not contain any indication of treatment for or diagnosis of hydroceles, but do document treatment for gonorrhea and abdominal pain while in service.  However, the only competent medical evidence of record addressing the Veteran's in service gonorrhea and abdominal pain is the July 2015 VA examination, which noted that his gonorrhea and abdominal pain were resolved with any residuals at separation and do not cause hydroceles.  The Veteran does not assert, nor does the evidence support, that his bilateral hydroceles were somehow otherwise related directly to his service.  Accordingly service connection is not warranted on the basis of in-service causation.

The remaining theory of entitlement to service connection for residuals of bilateral hydrocelectomy is one of secondary service connection.  The Veteran argues that his residuals of bilateral hydrocelectomy are secondary to his service connected residuals, prostate cancer.  

Whether prostate cancer, or the treatment of prostate cancer, has caused or aggravated bilateral hydroceles in a particular patient is a complex medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson with no medical expertise, and does not cite to a supporting medical opinion or medical literature.  In this case, the only competent evidence in the record that directly addresses this question is the opinions of the June 2008 and July 2015 VA examiners.  The June 2008 VA examiner opined that the Veteran's bilateral hydrocelectomy is not likely related to his service-connected prostate cancer or its treatment because "the main etiology of hydrocele is usually idiopathic, traumatic, inflammatory or developmental causes, not by prostate cancer."  The July 2015 VA examiner also opined that the Veteran's bilateral hydroceles were not caused or aggravated by the Veteran's service-connected prostate cancer or its treatment because prostate cancer and prostate surgery do not cause hydroceles as these two conditions are distinct and separate anatomic areas with no pathologic relationship.  The Board finds that, when read together, the VA examiners' rationale persuasively explains why the Veteran's bilateral hydroceles are not considered to have been caused or aggravated by the service-connected residuals of prostate cancer.  Because the examiners demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a discussion of rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive and the Board affords it great probative weight.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's residuals of bilateral hydrocelectomy is etiologically linked to his military service, including gonorrhea and abdominal pain in service, or to his service-connected residuals of prostate cancer.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 


ORDER

Entitlement to service connection for residuals of bilateral hydrocelectomy, to include as secondary to service-connected residuals, prostate cancer with erectile dysfunction is denied 



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


